Citation Nr: 1542043	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-22 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to an adjustment disorder with posttraumatic stress disorder (PTSD).
 
2. What evaluation is warranted for an adjustment disorder with PTSD since December 9, 2010?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009, January 2011, and May 2011 by the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  The case was remanded in January 2013 and August 2014.  

In June 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in an electronic format located in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for sleep apnea, to include as secondary to an adjustment disorder with PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since December 9, 2010, the Veteran's adjustment disorder with PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent since December 9, 2010, for an adjustment disorder with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's January 2013 remand, the Veteran was afforded the opportunity to present testimony at a videoconference hearing.  Pursuant to the August 2014 remand, the Appeals Management Center (AMC) obtained outstanding VA mental health treatment records, readjudicated the Veteran's claim, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2013 and August 2014 remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the June 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and were consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the initial disability rating assigned following the July 2009 rating decision which granted entitlement to service connection for an adjustment disorder.  In such cases, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, a 30 percent has been assigned since December 1, 2008. 

The Veteran's adjustment disorder with PTSD is rated under Diagnostic Codes 9400 and 9411.  Each disorder is governed by the same criteria set forth at 38 C.F.R. § 4.130.  That regulation provides that a 30 percent rating is warranted where there is evidence of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned where there is evidence of occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

One factor for consideration is the global assessment of functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)). 

A global assessment of functioning score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning.

While the Rating Schedule directs that the rating agency be familiar with the DSM-IV, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130 (2014). 

VA treatment records from December 2010 to May 2015 indicate that the Veteran's primary presenting complaint was sleep disturbance.  Although he had a history of PTSD symptoms from that disorder did not appear to be interfering with his occupational or social functioning.  In November 2012, the Veteran also reported increased mood swings and irritability, and decreased motivation at work.  Mental status examinations indicated that the Veteran was appropriately dressed.  His eye contact was always appropriate and he responded well to social cues.  Mostly, his affect was drowsy.  He never appeared to be in immediate distress.  He consistently denied suicidal ideation, homicidal ideation, and hallucinations.  He was always oriented times four, his thought process was always linear, and his memory was always intact as evidenced by his speech.  Global assessment of functioning scores assigned during this time were at least 65 and were as high as 70.

The Veteran underwent VA examination in August 2015 at which time the examiner found that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner noted, 

From a review of his medical records, his clinical interview, his verbalized statements, demeanor, and body posturing, and his responses to psychological testing, this individual['s] symptoms do not satisfy the diagnostic criteria for PTSD under the DSM-5 criteria.  

...

A good portion of the [V]eteran's reported mental health symptoms on his recent [compensation and pension] Examination was felt to be feigned and/or exaggerated for effect.  Therefore, two well-respected psychological tests [i.e., the Assessment of Depression Inventory (ADI) and the Structured Inventory of Malingered Symptomatology (SIMS)] were used to examine the degree and patterning of this veteran's responses.  

...

Both the ADI and the SIMS showed strong evidence of exaggeration or overstating of symptoms.  A review of ADI scores revealed an extreme Scale Score for Depression which was produced as a result of his simulated symptoms (as can be noted on his ADI Scale Score for Feigning).  Specific to the SIMS, it is obvious that not just one scale was slightly elevated above its established cutoff score, but that all six SIMS scales were elevated above their respective cutoff scores.  This [V]eteran was endorsing or reporting atypical symptoms pertaining to depression and anxiety (AF), memory impairments that are inconsistent with patterns seen in brain dysfunction or injury (AM), illogical or highly atypical neurological symptoms (NI), fabricated knowledge and intellectual deficits which are incongruent for this individual who attained a master[']s degree, and bizarre or unusual psychotic features that were not present during his clinical interview.  Moreover, on his TOTAL/SUMMARY OF GENERAL MALINGERING SCORE (the most sensitive score for estimating a patient's feigning of symptoms) revealed a score (47) that is far greater than its cutoff score (14) and strongly reflects a significant level of malingering and/or gross feigning of symptoms.  

From a review of the ADI and SIMS test data, there is available evidence that this veteran feigned or malingered several physical and psychiatric disorders which he does not experience.  Thus, all this [V]eteran's (compensation and pension) test responses, his shared statements during his clinical interview, and the results of his screening instruments [i.e., the Beck Depression Inventory (2nd Edition), the Beck Anxiety Index, and the PTSD Checklist] are strongly in question as invalid and unreliable, based upon his performance on the ADI and SIMS.  

Irrespective of his above feigned symptoms, this [V]eteran appears to show signs of some level of stress, for that reason and based largely on my clinical observations and expertise drawn from 40 years of practice, his symptoms warrant a [diagnosis of] Other Specified Trauma and Stressor-Related Disorder, NOT PTSD.  From his time within war zones, this individual is continuing to experience chronic adjustment issues.  In an attempt to assess the presenting status of this veteran, the data from his (compensation and pension) examination interview, the results of his psychometric screening instruments, and his psychological testing were incorporated into the DSM-5 diagnostic criteria of mental disorders.  It is my professional opinion that his mental health symptoms do not cause him "clinically significant" distress or an impairment in his social, occupational, or other areas of functioning.  But, this [V]eteran's "sub-threshold PTSD" symptoms (what used to be referred to as a "Chronic Adjustment Disorder" within the DSM-IV criteria) currently warrant a diagnosis of an Other Specified Trauma- and Stressor-Related Disorder.  His Other Specified Trauma- and Stressor-Related Disorder diagnosis is at least as likely as not (50 PERCENT OR GREATER PROBABILITY) occurred in or was initiated during his military service and experiences.  

...

After a thorough review, some of the following psychometric screening data is felt to be inconsistent with this veteran's examination statements, his overall presentation, and his general behavioral responses during his (compensation and pension) Examination clinical interview.  These results are felt to reflect a veteran overstating and/or exaggerating his mental health symptoms for unknown reasons and should be perceived as greatly distorted, if not highly suspect data.

(Emphasis in the original.)

It is clear from the record that the Veteran's main symptom of adjustment disorder with PTSD is sleep impairment.  The August 2015 VA examiner noted that the Veteran had symptoms of depressed mood, anxiety, and chronic sleep impairment.  

There is no evidence that at any time since December 9, 2010, the Veteran has demonstrated symptoms such as a flattened affect, and his speech has never been described as circumstantial, circumlocutory, or stereotyped.  The evidence preponderates against finding that he suffers from panic attacks more than once a week, that he has difficulty in understanding complex commands, or there is such an impairment of short and long-term memory such that he retains only highly learned material, and forgets to complete tasks.  There is no evidence of such symptoms as impaired judgment, impaired abstract thinking, a disturbance of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships. Further, the Veteran's treating providers have consistently assigned global assessment of functioning scores of at least 65.  As noted above, a global assessment of functioning score of 65 indicates some mild symptoms such as depressed mood and mild insomnia. 

On balance, the evidence preponderates against finding that the Veteran's adjustment disorder with PTSD symptoms has caused reduced reliability or productivity that equates with a 50 percent rating.  Since December 9, 2010, the record does not indicate that his adjustment disorder with PTSD has interfered with his social functioning at all.  With respect to occupational functioning, the record indicates that he works full time, and there is no indication that the Veteran has frequently taken off time from work due to his adjustment disorder with PTSD. 

The evidence shows that the symptoms of the Veteran's adjustment disorder with PTSD are contemplated by the applicable rating criteria.  The effects of his disability, including sleep impairment, depression, and anxiety have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, even after the reasonable doubt doctrine there are no additional service-connected disabilities that have not been attributed to a specific service-connected disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether individual unemployability benefits are warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  VA treatment records indicate that as recent as May 2015, he was working as a physical liason at Ft. Hood.

The preponderance of the evidence indicates that since December 9, 2010, the criteria for an evaluation in excess of 30 percent have not been met.  From December 9, 2010, the Veteran demonstrated only mild symptoms as indicated by the global assessment of functioning scores of at least 65, indicating that he was generally functioning pretty well.  In addition, the August 2015 VA examiner noted that the Veteran demonstrated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.


ORDER

Entitlement to an evaluation in excess of 30 percent from December 9, 2010, for adjustment disorder with PTSD is denied.


REMAND

The Veteran claims entitlement to service connection for obstructive sleep apnea.  

In October 2010, the Veteran reported to a VA medical professional symptoms of snoring, waking up choking and coughing when he lay on his back, non-restorative sleep, and being sleepy all day for a few years.  In his notice of disagreement received in June 2011, the appellant asserted that he constantly wakes up coughing and choking in his sleep three times a week.  In his substantive appeal, which was received in September 2012, the Veteran claimed that he awoke angry and felt more stress because of his sleepiness and drowsiness.  The Veteran also testified in June 2013 that he had symptoms of obstructive sleep apnea while he was in the service.  

The Veteran has been diagnosed as having obstructive sleep apnea.  

The Veteran underwent VA examination in August 2012 at which time the examiner opined that obstructive sleep apnea was less likely as not incurred in or caused by service.  The examiner noted that sleep apnea was not a known service-related condition and that the service records did not show any sleep apnea although the records did indicate that the Veteran appeared to have had depression and PTSD and placed on Trazadone for sleep.     

The Veteran underwent VA examination in July 2015 at which time he reported onset of sleep problems around 2001 while in service.  The Veteran reported that he sought medical attention and recalled being treated with Trazodone.  The Veteran noted that he had been getting between four and five hours of sleep per night since 2001.  The examiner noted that the Veteran underwent a sleep study in 2010 which was positive for sleep apnea and was provided a CPAP machine.  Symptoms consist of difficulty falling asleep, frequent awakening, being easily started and awakened at the slightest noise, feeling tired upon waking in the morning, and experiencing daytime hypersomnolence with falling asleep at work, driving, and sitting in a chair.

The examiner noted that the Veteran had not been found to have had sleep apnea during service.  The examiner noted that the Veteran currently had two separate sleep conditions, sleep apnea and a chronic severe sleep impairment due to his PTSD.  After a review of the files and interview with the Veteran the examiner opined that the obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that obstructive sleep apnea was a physiologic condition in which there is obstruction to airflow due to relaxation and collapse of the upper airway during sleep and that it was not caused by or worsened by psychological conditions such as PTSD, anxiety, or depression.  The examiner noted that chronic sleep disorders have been commonly seen with PTSD and that service connection had been established for chronic sleep impairment due to PTSD, a separate condition not related to the obstructive sleep apnea.  The VA examiner noted that current medical literature did not support the claim that PTSD or any other psychiatric condition can cause or aggravate obstructive sleep apnea.  

The examiner further opined that the Veteran's obstructive sleep apnea was not worsened by the Veteran's service-connected adjustment disorder with PTSD.  The examiner explained that chronic sleep impairment due to PTSD began prior to the diagnosis and treatment of obstructive sleep apnea, that the Veteran reported chronic sleep impairment since about 2001, and that it had not changed much up to the present.  The examiner noted that there was no evidence of any worsening of his chronic sleep impairment over time.  The examiner noted that the medical literature did not support a claim that psychological conditions could affect obstructive sleep apnea.  The examiner noted that there was no evidence that the Veteran's obstructive sleep apnea or his sleep impairment had worsened over time.  The examiner stated that it appeared that the chronic sleep impairment from PTSD was the major cause of his symptoms and it was not possible to determine what additional symptoms were due to the obstructive sleep apnea since he had not responded to treatment for sleep apnea with CPAP.  

Unfortunately, the record has not been adequately developed.  The July 2015 VA examiner did not take into account the Veteran's reports of symptoms of sleep apnea during service when rendering his opinion.  In this regard, lay evidence can be competent when testimony describes symptoms which support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, it is the Board's opinion that an additional VA examination be conducted and a medical opinion rendered which takes into account all the medical and lay evidence in the record.   

Accordingly, the case is REMANDED for the following action:

1.  The July 2015 VA examination report should be returned to that examination for preparation of an addendum.  That examiner is to be provided access to the appellant's Virtual VA and VBMS files, and the examiner must specify in the report that such records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  If further examination is determined to be necessary, any indicated diagnostic tests and studies should be accomplished.  

The reviewing physician must then opine whether it is at least as likely as not that obstructive sleep apnea is in any way related (caused by or aggravated by) to the Veteran's active duty service.  The reviewing physician is advised that his/her response must include a discussion of the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  In this regard, while the Veteran is not competent to state that he has suffered from sleep apnea since service or that the symptoms he reports were signs of sleep apnea, he is competent to state that he had difficulty sleeping, and that he had a history of loud snoring and choking while attempting to sleep.  The reviewing physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If the examiner finds that the appellant's claims regarding inservice symptoms are not credible that finding should be so stated and an explanation provided for that conclusion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran is to be notified that it is his responsibility to report for any examination which may be ordered and to cooperate in the development of the claim.  The consequences for failure to report without good cause for any VA examination which may be ordered may include denial of the claim.  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


